DocuSign Envelope ID: 4ED599A8-9070-42BE-8800-2E3AA5C8F74C
                        Case 1:19-cr-00794-KPF Document 81 Filed 04/21/21 Page 1 of 1




                                   1600 BROADWAY - SUITE 1200 - DENVER, COLORADO 80202

              Grand Junction Office:                   TELEPHONE (303) 861-2800                   Harvey A. Steinberg
              101 SOUTH THIRD STREET, SUITE 265         FACSIMILE (303) 832-7116    hsteinberg@springersteinberg.com
              GRAND JUNCTION, COLORADO 81501            TOLL-FREE (877) 473-6004
                                                       www.springersteinberg.com



            April 21, 2021



                                                                           MEMO ENDORSED
            The Honorable Katherine Polk Failla
            United States District Judge
            Southern District of New York
            Thurgood Marshall United States Courthouse
            40 Foley Square
            New York, NY 10007

                     Re:     United States v. Tomer Osovitzki, 19-cr-00794 (KPF)

            Dear Judge Failla:

                   Counsel for the Defendant, Tomer Osovitzki, respectfully submits this letter as a request
            to appear virtually for the upcoming status hearing scheduled on April 29, 2021, at 11:00 a.m.

                   During the last conference, this Honorable Court noted that the parties may petition to
            appear virtually for the status conference as the date approached. Given the status of the global
            pandemic and travel arrangements which will need to be scheduled, Defense Counsel and Mr.
            Osovitzki both wish to appear virtually at this time. Mr. Osovitzki has included a signed written
            consent form to appear by video as an attachment to this request.

                                                                             Sincerely,



                                                                             Harvey A. Steinberg

          Application GRANTED. The conference scheduled for April 29, 2021, at
          11:00 a.m., will proceed by video. Instructions for accessing the
          conference will be provided separately.

          Dated:           April 21, 2021                                SO ORDERED.
                           New York, New York




                                                                         HON. KATHERINE POLK FAILLA
                                                                         UNITED STATES DISTRICT JUDGE
